Citation Nr: 1444840	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  10-39 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected disabilities and associated medications.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served in the United States Army on active duty from July 1983 to May 1986 and from April 1990 to June 1995.  The Veteran had service in the Southwest Asia theater of operations from September 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The appeal was then returned to the Board for appellate disposition.  Upon reviewing the claims folder, the Board referred the claim to a specialist for a VA advisory medical opinion.  See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 20.901 (2013); see also generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  This opinion was obtained in March 2014 and is included in the claims file.  It is noted that the Veteran and his representative have been given the opportunity to provide any comments with respect to this opinion and those comments have been included in the claims file.  

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDINGS OF FACT

1.  At his August 2009 VA examination, the Veteran was diagnosed with tension-type headaches.

2.  The Veteran is currently service-connected for the following disabilities:  hypertension; posttraumatic stress disorder (PTSD); right ankle sprain; right knee injury; and, laceration scar of the right long finger (dominant).  He currently takes several medications to treat these service-connected disabilities.
3.  The August 2009 VA examiner stated that the Veteran's headaches were "probably" due to multiple analgesic use.

4.  The April 2013 VA examiner did not address the medications taken for the service-connected disabilities in providing a medical opinion concerning the etiology of the Veteran's current headaches.

5.  In the March 2014 VA advisory medical opinion, the physician found that it was "very likely and plausible" that medication overuse was a contributor for the Veteran's headaches.  The physician determined that it was at least as likely as not that the Veteran's currently diagnosed headaches were caused by a service-connected disability, to include the medications taken for the disability.  The physician also concluded that it was at least as likely as not that the Veteran's currently diagnosed headaches were aggravated (permanently worsened beyond the natural progression) by a service-connected disability, to include the medications taken for the disability.  The physician provided rationale for his opinions, to include citing to the recent medical literature.

6.  There are no medical opinions of record that contradict the August 2009 and March 2014 VA medical opinions.

7.  In giving him the benefit of the doubt, the Veteran's current tension-type headaches are etiologically related to his service-connected disabilities, to include the medications taken for the service-connected disabilities.


CONCLUSION OF LAW

The Veteran's current tension-type headaches are proximately due to or the result of his service-connected disabilities, to include the medications taken for the service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


ORDER

Entitlement to service connection for headaches, as secondary to medications required for service-connected disabilities, is granted.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


